Case 2:06-cr-00011-JPJ-PMS Document 267 Filed 05/04/21 Page 1 of 9 Pageid#: 755




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                        BIG STONE GAP DIVISION

  UNITED STATES OF AMERICA                        )
                                                  )
                                                  )      Case No. 2:06CR00011
                                                  )
  v.                                              )      OPINION AND ORDER
                                                  )
  MARC MARK GAGNON,                               )      By: James P. Jones
                                                  )      United States District Judge
                    Defendant.                    )

       Zachary T. Lee, Assistant United States Attorney, Abingdon, Virginia, for
 United States; Nancy C. Dickenson-Vicars, Assistant Federal Public Defender,
 Abingdon, Virginia, for Marc Mark Gagnon.

       The defendant has moved to be released from the supervision imposed upon

 him when he was released from civil commitment in 2010 after his 2006 insanity

 acquittal. For the reasons set forth hereafter, his request will be denied, although the

 conditions of his supervision will be substantially modified.

                                            I.

       Marc Mark Gagnon was found not guilty solely by reason of insanity in 2006

 by this court and has been either institutionalized or under conditions of supervision

 ever since.    His history is set forth in fuller detail in prior opinions of this court

 either denying his release on conditions or following his release, refusing to remove

 or modify those conditions. United States v. Gagnon, No. 2:06CR00011, 2008 WL

 4460405 (W.D. Va. Oct. 2, 2008), aff’d, 343 F. App’x 867 (4th Cir. 2009)
Case 2:06-cr-00011-JPJ-PMS Document 267 Filed 05/04/21 Page 2 of 9 Pageid#: 756




 (unpublished); United States v. Gagnon, No. 2:06CR00011, 2017 WL 1274430

 (W.D. Va. Mar. 10, 2017).

       In summary, Mr. Gagnon, now 42 years old, was first diagnosed with

 schizophrenia at the age of 18. He attended community college where he studied

 computer information systems but his work history is very limited because of his

 mental illness and he has been receiving social security disability payments since

 2001. In 2005 he became obsessed with a well-known actress. He wrote a series of

 letters to the actress and her husband, threatening to kill them unless they divorced.

 After he made these threats, he left his home in Alabama to drive to New York City,

 where the actress was performing. En route, he had a serious car accident in this

 district and while hospitalized, his obsession and threats became known to the

 authorities, and he was arrested and subsequently charged in this court with interstate

 stalking in violation of 18 U.S.C. § 2261A. Eventually, and with the agreement of

 the parties, the court found Mr. Gagnon not guilty solely by reason of insanity. He

 was thereafter civilly committed pursuant to 18 U.S.C. § 4243(e).

       Following a hearing on June 29, 2010, and considering a Certificate of

 Conditional Release from the Warden of a Federal Medical Center in which Mr.

 Gagnon was a patient, the court found that Mr. Gagnon had proved by clear and

 convincing evidence that he had recovered from his mental disease or defect to such

 an extent that his release on conditions would no longer create a substantial risk of


                                           -2-
Case 2:06-cr-00011-JPJ-PMS Document 267 Filed 05/04/21 Page 3 of 9 Pageid#: 757




 bodily injury to another person or serious damage to property of another. He was

 accordingly ordered released subject to multiple restrictive conditions pursuant to

 18 U.S.C. § 4243(f)(2).

        In accord with those conditions of release, Mr. Gagnon has lived with his

 mother and stepfather and has been required to comply with a prescribed regimen of

 psychiatric care, including the regular injection of antipsychotic medication.

 However, in 2012 his mental condition deteriorated.1 His then-treating psychiatrist

 reported that Mr. Gagnon’s symptoms were getting worse and that he was at a high

 risk for decompensating. It was discovered that he had been viewing inappropriate

 materials over the internet and had become infatuated with another female celebrity.

 As a result, the probation office filed a petition alleging violation of his conditions

 of release. Mr. Gagnon was arrested, and by order entered April 17, 2013, he was

 committed for a psychiatric examination and a report to the court. Following that

 report and a hearing, the court dismissed the violation petition and released Mr.

 Gagnon, subject to modified conditions of release. Order, Oct. 3, 2013, ECF No.

 204.




        1
            In 2012 Mr. Gagnon wrote the court asking to be taken off antipsychotic
 medication because he felt it was a violation of his right to freedom of religion “when my
 spiritual beliefs are considered delusional by the court.” Letter, Feb. 13, 2012, ECF No.
 180. He also expressed the view that the medication was damaging his brain. Id.
                                            -3-
Case 2:06-cr-00011-JPJ-PMS Document 267 Filed 05/04/21 Page 4 of 9 Pageid#: 758




       Mr. Gagnon thereafter complied with his conditions of release. As a result,

 the court removed a condition requiring location monitoring, based upon the request

 of his supervising probation officer. Order, Jan. 19, 2016, ECF No. 205. His only

 known problem thereafter occurred when his probation officer learned through

 computer monitoring that he had established a Facebook account using a

 pseudonym. He explained that he did so only to protect his privacy and not for any

 untoward purpose. The probation officer required him to close the Facebook

 account and the conduct has not been repeated.

                                                II.

       A person found not guilty solely by reason of insanity may be conditionally

 discharged from civil commitment if the director of the facility determines, and the

 court agrees, that the person “has recovered from his mental disease or defect to such

 an extent that . . . his conditional release under a prescribed regimen of medical,

 psychiatric, or psychological care or treatment, would no longer create a substantial

 risk of bodily injury to another person.” 18 U.S.C. § 4243(f)(2). Under such

 circumstances, the court is required by law to “order, as an explicit condition of

 release, that [the person] comply with the prescribed regimen of medical,

 psychiatric, or psychological care or treatment.” 18 U.S.C. § 4243(f)(2)(B).

       Mr. Gagnon is presently subject to the conditions of release established in

 2013, as modified in early 2016 to remove location monitoring.


                                          -4-
Case 2:06-cr-00011-JPJ-PMS Document 267 Filed 05/04/21 Page 5 of 9 Pageid#: 759




       By statute, the court has the authority at any time to modify or eliminate

 conditions of release of an acquittee, after a hearing and employing the same criteria

 used in determining his release on conditions. 18 U.S.C. § 4243(f). On January 20,

 2021, Mr. Gagnon, by counsel, filed the present motion to terminate his conditional

 release and grant him full discharge from further supervision. An evidentiary

 hearing was held on the motion on March 25, 2021. Mr. Gagnon testified, as well

 as his mother, his stepfather, Mr. Gagnon’s present psychiatrist, Anupama Yedla,

 M.D., and Eric A. Seemann, Ph.D., a psychologist to whom Mr. Gagnon was

 referred for evaluation by his attorney. As required, I also considered a statement

 by Gagnon’s principal victim. 18 U.S.C. § 3771(a)(4), (b); Fed. R. Crim. P. 60(a)(3).

 The victim opposes Mr. Gagnon’s motion, fearing that if he is not supervised and

 foregoes treatment, he may become unstable again and plan to harm her. She

 believes that Mr. Gagnon has her home address. Letter, Mar. 9, 2021, Gov’t’s Ex.

 1, ECF No. 266 (under seal).

                                                    III.

       The following are the court’s findings of fact, based upon the evidence and

 the lengthy historical record of the case.

       Mr. Gagnon suffers from paranoid schizophrenia. Based upon the testimony

 of Dr. Yedla, which I credit, to remain mentally stable, Mr. Gagnon requires a

 lifetime of continuous treatment. Presently, Mr. Gagnon receives an injection of


                                              -5-
Case 2:06-cr-00011-JPJ-PMS Document 267 Filed 05/04/21 Page 6 of 9 Pageid#: 760




 antipsychotic medication every four weeks, and individual therapy every two to

 three months. In addition, he sees his psychiatrist every three months for medication

 management, in which the psychiatrist discusses with her patient the current

 medication regime and determines if any change is indicated.           Without this

 continuous course of treatment, there is a risk that there will be a reemergence of

 symptoms.

       Dr. Seemann, the defense psychologist, agrees that Mr. Gagnon suffers from

 the serious mental illness of paranoid schizophrenia and that as a result, continuous

 treatment is necessary, but is of the opinion that there is “reasonable clinical and

 scientific certainty” that Mr. Gagnon would voluntarily comply with such treatment

 if he were released from supervision by the court, and that accordingly he would be

 no more a risk of violence or threats than the average person. While Dr. Seemann

 correctly describes Mr. Gagnon’s improvements in terms of his maturity and social

 interaction, such as his current church membership, as well as his recognition of his

 illness, those are all relatively recent improvements made while Mr. Gagnon has

 been under treatment.

       I do not accept Dr. Seemann’s conclusion. I believe that he unduly discounts

 Mr. Gagnon’s history under supervision, in which he reverted to his prior troubling

 behavior.   Mr. Gagnon’s mother has always been his closest caretaker, but she

 failed to recognize his breakdown in 2006 and even now in her testimony at the


                                          -6-
Case 2:06-cr-00011-JPJ-PMS Document 267 Filed 05/04/21 Page 7 of 9 Pageid#: 761




 hearing indicated a confusion as to the proper steps to take if she felt that her son

 had abandoned his proper medical treatment. Moreover, in his written report, Dr.

 Seemann also partially based his opinion on his view of Mr. Gagnon’s legal rights,

 an opinion beyond his expertise and role.2 While I recognize Dr. Seemann’s

 qualifications and experience, I feel he has become a partisan in this case, which

 lessens my ability to rely upon his crucial finding, which is that Mr. Gagnon will

 continue necessary treatment on his own.

       I conclude that a termination of supervision is not appropriate, but I believe

 that his continuing improvement justifies substantial modifications of that

 supervision. I will modify the supervision to remove all existing conditions except

 that Mr. Gagnon continue his mental health treatment and that he have no contact


       2
         In Dr. Seemann’s November 10, 2020, written report of his evaluation of Mr.
 Gagnon, attached as an exhibit to the present motion, Dr. Seemann opined as follows:

       If the only reason, or the only compelling reason, for maintaining Mr.
       Gagnon on supervision is because of his potential for relapse into psychosis,
       this sets a different and unreasonable standard for Mr. Gagnon than it does
       for the thousands of others diagnosed with similar conditions and similar
       symptoms. If he were simply convicted of interstate stalking in 2005, there
       is every reasonable certainty that he would have completed any term of
       incarceration and supervised release long before 2020. If the only reason for
       maintaining Mr. Gagnon on supervision is fear of his lapse into psychosis,
       this most likely would become an Equal Protection Under the Law argument.
       In effect, Mr. Gagnon is receiving harsher and longer punishment than other
       first time interstate stalkers and those with serious mental illnesses who
       commit crimes.

 Renewed Mot. Terminate Conditional Release & Immediate Release Ex.1 Psychological
 Evaluation Update 11, ECF No. 247.
                                            -7-
Case 2:06-cr-00011-JPJ-PMS Document 267 Filed 05/04/21 Page 8 of 9 Pageid#: 762




 with the victims. I do not foreclose the possibility of Mr. Gagnon’s release from

 supervision at some point. The removal of the other conditions will allow Mr.

 Gagnon freedom that he has not experienced before and an opportunity to convince

 the court that full release is appropriate.

                                               IV.

       For the foregoing reasons, it is ORDERED as follows:

       1. The Renewed Motion to Terminate Conditional Release and for Immediate

           Discharge, ECF No. 244, is DENIED;

       2. All existing conditions of release are vacated and removed, effective

           immediately, excepting the following, which remain in effect:

              A. The defendant must comply with any regimen of mental

                  health prescribed treatment prescribed for him from time to

                  time by a treating psychologist and/or psychiatrist, which

                  regimen must include a continuing administration of

                  antipsychotic medication.          He must consent to full

                  communication and sharing at all times between such medical

                  providers, his parents, and the probation office concerning his

                  condition, care, and treatment. Any failure of the defendant to

                  follow his treatment regime must be reported by his medical

                  provider and/or by his parents immediately to the probation


                                               -8-
Case 2:06-cr-00011-JPJ-PMS Document 267 Filed 05/04/21 Page 9 of 9 Pageid#: 763




                office. The probation office must provide a copy of this Order

                to any medical provider who is providing the defendant with

                mental health treatment and to the defendant’s parents;

             B. The defendant must not have or attempt any contact, directly

                or indirectly, with the victims in this case; and

       3. The Clerk shall provide a copy of this Opinion and Order to the Probation

          Office, which in turn shall provide it to the Probation Officer in the

          Northern District of Alabama who is supervising Mr. Gagnon.



                                               ENTER: May 4, 2021

                                               /s/ JAMES P. JONES
                                               United States District Judge




                                         -9-
